Reasons for Allowance

Claims 1-2, 4-13, 15, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of independent claims 1 and 18 not found was a use of a plurality of pads, each pad being selectively positionable on the surface below a respective cylinder, the plurality of pads comprising a set of first pads and a set of second pads, each second pad being circumferentially larger than a respective first pad; in combination with the limitations set forth in claims 1 and 18 respectively of the instant invention.

None of the prior arts of record considered as a whole, alone or in combination, teaches or renders obvious the allowable subject matter of the instant invention.

The closest prior art, Schneider et al (5,176,391) teaches a similar vehicle jacking assembly comprising a plurality of cylinders comprising a plurality of nested sections a first plate, a plurality of holes, and a second plates, and an actuator.   Although the prior art of record teaches a similar vehicle jacking assembly, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the vehicle jacking assembly of Schneider et al to use a plurality of pads, each pad being selectively positionable on the surface below a respective cylinder, the plurality of pads comprising a set of first pads and a set of second pads, each second pad being circumferentially larger than a respective first pad; in combination with the limitations set forth in claims 1 and 18 respectively of the instant invention. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims 1 and 18 respectively of the instant invention.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778 and e-mail address is Seahee.yoon@uspto.gov. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723